Mr. Justice Morris
delivered the opinion of the Court:
The question in this case is whether there was any sufficient evidence to go to the jury upon which a verdict for the plaintiff could properly be based. The question, it is almost needless to *186say, is not one of the preponderance of evidence, with which we have nothing to do, nor one of the weight to be given to the testimony on behalf of the defendant, which likewise is not one for an appellate tribunal; but whether the plaintiff has made out a prima facie case for the jury, which, if uncontroverted, would justify and support a verdict in his favor. Whether a verdict is directed against a plaintiff at the conclusion of the testimony on his own behalf in chief, which may be done upon demurrer to such evidence, or upon motion equivalent to a demurrer, or whether it is directed at the end of the trial upon the whole evidence in the case, is ordinarily immaterial in law, since in both cases the direction must necessarily be based, not upon the strength of the defendant’s case, but upon the weakness of that for the plaintiff. To allow that the plaintiff has made out a prima facie case, and yet to hold that the defendant has overcome it by his testimony, and thereupon peremptorily to direct a verdict for the defendant, would be simply to usurp the function of the jury. That there may be possible exceptions to this rule may perhaps be conceded, as when, for example, there is only a scintilla of evidence and nothing substantial on the part of the plaintiff, and a verdict in his favor, if rendered, would .not be permitted to stand. But no case for exception is made here. The general rule is applicable that, if the plaintiff has made out a prima facie case, he is entitled to have it submitted to the jury, whatever be thought of the case made by the defendant.
The plaintiff, as has been noted, has not specifically proved negligence pn the part of the defendant. He has simply proved that he was a passenger on the defendant’s car, and that he was injured by the act of the conductor of that car, and the doctrine of res ipsa loquitur is thereupon invoked to show negligence. The expression res ipsa loquitur, “the thing speaks for itself,” as stated in the case of Benedick v. Potts, 88 Md. 52, 41 L. R. A. 478, 40 Atl. 1067, “is merely a short way of saying that the circumstances attendant upon an accident are themselves of such a character as to justify a jury in inferring negligence as the cause of that- accident.” As Shearman & Bedfield in their work on Negligence [§ 59] say: “It is not that, in any case, negli*187gence can be assumed from the mere fact of an accident and an injury; but in these cases [that is, in the cases where the doctrine of res ipsa loquitur applies] the surrounding circumstances, which are necessarily brought into view by showing how the accident occurred, contain, without further proof, sufficient evidence of the defendant’s duty and of his neglect to perform it.” And those learned authors add that “the fact of the casualty and the attendant circumstances may themselves furnish all the proof of negligence that the injured person is able to offer, or that it is necessary to offer.”
In the case of Griffen v. Manice, 166 N. Y. 188, 193, 52 L. R. A. 922, 925, 59 N. E. 925, 926, the court of appeals of New York, referring to this doctrine and the citation just made from Shearman & Eedfield on Negligence, uses the following language:
“I think a single illustration will show the correctness of the view of the learned authors, that it is not the injury, but the manner and circumstances of the injury, that justify the application of the maxim, and the inference of negligence. If a passenger in a car is injured by striking the seat in front of him, that, of itself, authorizes no inference of negligence. If it be shown, however, that he was precipitated against the seat by reason of the train coming into collision with another train, or in consequence of the car being derailed, the presumption of negligence arises. The cresf therefore, includes the attending circumstances, and, so defined, the application of the rule presents principally the question of the sufficiency of circumstantial evidence to establish, or to justify the jury in inferring, the existence of the traversable or principal fact in issue, the defendant’s negligence.' The maxim is also in part based on the consideration that where the management and control of the thing which has produced the injury is exclusively vested in the defendant, it is within his power to produce evidence of the actual cause that produced the accident, which the plaintiff is unable to present.”
In the case of Benedick v. Potts, 88 Md. 52, 41 L. R. A. 478, 40 Atl. 1067, the court of appeals of Maryland says:
*188“The maxim does not go to the extent of implying that you may, from the mere fact of an injury, infer what physical fact-produced that injury, but it means that when the physical act has been shown or is apparent, and is not explained by the defendant, the conclusion that negligence superinduced it may be' drawn as a legitimate deduction of fact.”
These citations are sufficient to state, and they are believed to' state correctly, the doctrine of res ipsa loquitur, and the extent, and meaning of that doctrine in the law. It remains to apply the maxim in the present case, if it is in fact applicable.
It does not seem to be controverted on the part of the appellee' that the doctrine is at all events prima facie applicable. So far as is apparent, the plaintiff was a peaceable passenger on the defendant’s car, and, as such, he was entitled to be safely transported to his destination, so far at least as reasonable care and prudence on the part of the defendant and its employees could, effect that result, and he was entitled to absolute immunity from all unlawful assault and injury on the part of the agents and’ employees of the defendant. Being so entitled, he was unlawfully assaulted and injured by the conductor. It is plainly a case where the doctrine of res ipsa loquitur applies, and throws, upon the defendant the burden of proving that there was no-negligence on its part, and that the injury was the result of unavoidable accident. In other words, the plaintiff proved a prima, facie case of negligence on the part of the defendant, and resulting injury to himself. .In the absence of satisfactory explanation by the defendant no more was required to justify a verdict in favor of the plaintiff.
But the defendant did offer an explanation, which was, im effect, that the act of the conductor by which the plaintiff was-injured was wholly unintentional and accidental on his part, and that it was merely the result of an effort by him to save himself’ from serious injury. Whether this explanation was sufficient' in law to rebut the presumption of negligence raised by the prima facie case of the plaintiff, since it leaves untouched the question whether the conductor was not guilty of negligence in placing-himself in such position as that he was in danger of falling off,. *189may perhaps be doubted. It is usual for .conductors, whether collecting fares or distributing transfers, to hold onto one stanchion of these summer cars, and not to let go their hold of it before they have firmly grasped another stanchion, as otherwise, there is always danger of their being thrown off; and it does not appear in this case whether the conductor was free from negligence in this regard. But however this may be, and assuming that the explanation, if well founded in fact, was sufficient in law to rebut the presumption of negligence, yet the question remains whether it was well founded in fact-.
Now, it is not for the court to determine the question of the truth of the explanation given; that is peculiarly the province of the jury. The plaintiff has proved a prima facie case of negligence ; the defendant has offered an explanation which tends to show that there was no such negligence. This raises a disputed question of fact, proper to be passed upon by the jury, under instructions duly formulated by the court for the purpose. Unless, therefore, we are to adopt the theory that the plaintiff’s prima facie case only lasts until the defendant has offered some explanation, and that such explanation, whether true or false, destroys the presumption of negligence raised by the plaintiff’s proof and casts upon the plaintiff the necessity of proving by additional testimony in rebuttal that, notwithstanding the explanation, there was in fact negligence on the pare of the defendant, there is no escape from the conclusion that the case must be submitted to a jury. But we find no warrant in reason or in adjudicated cases for such a theory. No case has been pointed out which holds such a doctrine. No case has been pointed out where a verdict has been directed for the defendant because the defendant’s explanation has tended to controvert the presumption of negligence, and the explanation itself has remained uncontroverted by testimony in rebuttal. We find that in all the cases the question of the defendant’s negligence, under such condition of the testimony, has been submitted to the jury for its determination.
It does not follow that, because an explanation is sufficient in law, therefore it is true; nor does it follow that, because it is *190true, it is sufficient to exonerate the defendant. The explanation may he true as far as it goes, and yet it may not be sufficient to overcome the presumption of negligence raised from the circumstances of the accident. The case is not one of uncontroverted testimony on the one side and no testimony, or no sufficient testimony, on the other side. It is a case of testimony of circumstances on the one side from which negligence may be inferred, and testimony of circumstances on the other side from which it may be inferred that there was no negligence. This undoubtedly makes a case for submission to the jury, with proper instructions from the court, which would not permit a proper defense to be ignored.
In contravention, as we think, of the requirement of the law, the trial court in the present case failed to submit what we regard as a controverted question of fact to the jury; and this we are compelled to regard as error. For this error, the judgment appealed from must be reversed, with costs; and the cause must be remanded to the Supreme Court of the District of Columbia with directions to award a new trial. And it is so ordered.

Reversed.